Title: To James Madison from Harry Toulmin, 6 March 1811
From: Toulmin, Harry
To: Madison, James


Dear SirFort Stoddert, March 6. 1811
When I had last the honour of addressing you, I did not think it probable that any event would speedily occur which would render it proper for me again to intrude upon your attention: nor am I certain at the present moment that any will occur which will absolutely require the interference of the chief magistrate of the Union: but so great is our distance from the seat of government, and so impracticable is it that any measures should be taken by the Executive authority to restore the public peace after it is actually violated, that even distant and incipient symtoms of disease ought probably to be noticed, as no effectual remedies can possibly be applied after it is actually formed.
Intimations have been given to me that a new plan is actually forming for the purpose of making war on the Spanish possessions, and although I know but little of the character of my informant who has been applied to, to join in it, yet the information which he gave me is strengthened by a declaration which I understand on good authority, has been made by a leader in the business, that they will now have ten men to support them in the expedition to one that they had before. Other promoters of the late enterprize have also, as it is said, been lately making purchases of all descriptions of land claims on the Pascagola, and have been industriously encouraging the new settlers in this district who served under Kemper, to go to that river and take possession of their 640 acres of land guarranteed to them by the convention: and I must confess that I can see nothing in this step but an attempt to form a party who may be bound by a community of interests to carry into operation any new projects of unlawful ambition.
A neighbour, also, who has just returned from the settlements near Baton Rouge, gives me no very favourable picture of the temper of mind prevailing in that part of the Country.
A general spirit of murmuring and discontent he represents as predominant. They regret extremely that they gave up the country so readily to the United States, talk of a dissolution of the Union and a new western Confederation, and (tho’ to[t]ally inconcerned in the affairs of this part of Florida, and tho’ never before taking any part in them) declare that if the United States do not take possession of the country in the hands of the Spaniards, they will again assert their independence and maintain it at every risque.
They propose, however, to wait till Congress adjourns, and if they then find that no effective steps have been taken; they are determined to make war both upon West & East Florida. It is possible that my informant may have attached more importance and more prevalence to these sentiments, than sober observation and a more minute acquaintance with the characters of the men would warrant: but he represents them to me as being the sentiments both of the many and of the great. As to any co-operation which may in the event of an insurrection, be expected from this district, I have no doubt but that many are sufficiently disgusted with the issue of their late expedition, and none are now aggrieved by Spanish oppression: but a combination of leading men and public officers (who have probably flattering prospects of personal agrandizement) must have a formidable influence on such a population as ours, and I cannot but deem it highly expedient that every precautionary step should be taken by the national Executive which is suggested by the “act in addition to the act for the punishment of certain crimes against the U. S.” or by any other law which is applicable to the occasion.
I do not look forward, however, without considerable anxiety to the conduct of the military department in this part of the national territory: I have seen too much of the imminent danger to which the public interests have been exposed, by the command being placed, (not in vitious but) in feeble hands, and I have flattered myself that the military power being now under the controul of the upright and intelligent mind of Col. Cushing, would no longer become subservient to the purposes of base intrigue, but be directed sole[l]y to the honour and interests of the nation.
I grieve, therefore, to hear, that there is a probability of his been [sic] compelled to appear at Washington on the Mississippi to answer, as it is suggested or supposed to some charge exhibited against him there by an inferior officer. I speak, however, on little more than rumour, for I have expressed no wish for accurate information as to the cause of the order: but I tremble for the fate of this country, should a post so important be placed at a critical juncture, in the hands of a man incompetent either as to understanding or as to experience.
Our greatest security perhaps lies in the want of funds among those who may be disposed to interrupt the public peace, and to loosen the bands which unite together the American family.
But we cannot on the other hand be sure that funds may not find their way from distant countries, and the open anxiety which, it is said, is discovered on the Mississippi part of Florida, to exercise the attributes of sovreignty, (if it be really any thing more than the blustering talk of self conceited politicians) may derive its stimulus and its support from the promise of foreign aid. It may be French or British, or both, operating on different minds.
On Monday last I began to hold a court in this County. It should have set 12 days: but the clerk (a very drunken man lately appointed) had absented himself, & left no deputy, & had been seen sixty miles off on the road to Orleans the preceeding day.
I appointed one pro tempero, amidst much opposition, and loud charges from Major Buford a justice of the county court of tyranny & oppression, and of assuming by this act of appointing a clerk pro-temp the legislative functions. I persevered however, without remark on his observations, in doing what little business could be done, viz. receiving returns, swearing attornies, & adopting rules for the governt. of the new court, (for the absent clerk had all the papers) and then adjourned to the next term.
Bufford, Kennedy, M’Farland and others, leaders in the late expedition, as well as many of their adherents were armed with clubs, and several of them with dirks, and as soon as the court was adjourned, Kennedy stepped forward (the whole being in the open woods—for we have no Courthouse) & stated that he was upon his own dung hill and proclaimed Cap. E. P. Gaines a dam—d scoundrel & a coward &c. &c.—but after I came away, as I am told, observed that he now found him to be a gentleman, that tho’ he (Ky) was on his own ground & could do what he pleased, & have Gaines assassinated in a moment if he thought proper, yet that no man should touch him, & upon this threw down his cudgel. From this & from the abusive language given to me by Buford, after I had mounted my horse; I am satisfied that the object was to raise a riot and to assassinate some of those who are dreaded by the violators of the law. I fear however that I am intruding too much upon you in detailing such disgraceful anecdotes: but possibly to some future American antiquary they would prove an interesting though mortifying memorial of the barbarism of the 19th. century. I have the honour to be dear sir very respectfully your most obedt sert
H. Toulmin.
